DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments to the claims have obviated the rejections under 35 USC 112(b) set forth in the previous Office action.
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive. Regarding the rejection of claim 1 as being anticipated by Wampler, Applicant suggests at page 7 of the amendment that spider 46 does not connect to the pump housing and therefore cannot correlate to the claimed strut. Applicant cites several portions of Wampler’s text, but none of these refute the Examiner’s interpretation set forth in the rejection. Rather, a careful review of the description of bearing 41 along with the drawings shows that Applicant’s suggestions are without basis. Specifically, the text referred to at col. 6, ll. 58-60 does not state that spider 46 is not connected to the pump housing, but states that the bearing assembly 41, of which spider 46 forms a part, is connected to the housing. Applicant points to Fig. 7 as illustrating that spider 46 is not connected to the housing. However, what Fig. 7 shows, with respect to spider 46, is that spider 46 is not connected to the housing in the plane in which the cross-section is taken. This is evident due to the lack of cross-hatch lines for spider 46.  The citation of col. 6, ll. 60-61 also does not contradict the Examiner’s interpretation, but rather supports it. As described in Wampler, knob 47 is turned to translate ball 48 along the longitudinal axis by action of the illustrated screw threads (which are shown in Fig. 7 along with the plug 42 which is described as using screw threads). In order for the screw threads and rotation of knob 47 to produce linear displacement, there must be a stationary structure to react the resultant forces.  In this case, the stationary structure is spider 46.  If spider 46 were not connected to the pump housing, bearing 41 would not be connected to the housing and rotation of knob 47 would cause spider 46 to rotate also which would not produce the disclosed linear displacement of ball 48.  Applicant goes on to state, “one of ordinary skill in the art understands that in a thrust bearing, the spider rotates,” but provides no support for this statement.
Applicant goes on to suggest that Siess does not teach the newly added limitations fo claim 14.  However, as explained in the rejection below, claim 14 remains rejected as being anticipated by Siess.
Because the remainder of Applicant’s arguments rely on arguments against the rejections of claims 1 and 14, they are considered to be addressed above as well.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bearing mechanism” in claims 1, 8, 16, and 19, and first and second “bearing element” in claim 8.
The term “bearing mechanism” as used in the claims is understood to mean a system of bearings and not a single element, as described at para. 9 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,840,070 to Wampler.
Regarding claim 1, Wampler teaches a centrifugal blood pump (col. 2, ll. 7-10) comprising: a housing (12) having a pumping chamber (the interior of casing 14), an inlet with an inlet axis (at the left of Fig. 4), and an outlet with an outlet axis (at 16, Fig. 4), the inlet and the outlet being in fluid communication with the pumping chamber (col. 4, ll. 64 - col. 5, ll. 4); an impeller (19) rotatably disposed within the pumping chamber; a bearing mechanism (including bearings 39, 41, and 21) supporting the impeller within the pumping chamber; and a strut (46) fixed to the housing at the inlet to support at least a portion of the bearing mechanism (Fig. 2), wherein the strut is fixed to the housing at a circumferential position about the inlet axis (Fig. 2) such that a major axis of the strut and the outlet axis define a predetermined angle in a cross-sectional plane perpendicular to the inlet axis (which is inherent due to the predetermined positions of both struts 46 and outlet 16 forming an angle therebetween).
Regarding dependent claims 2, 3, 8, 12, and 13, Wampler teaches the centrifugal blood pump of claim 1 (see above),
wherein the strut is a single strut (because the claim uses the transition phrase, “comprising” it does not preclude the inclusion of additional struts, as shown in Fig. 2) extending radially into the inlet from a single connection point with the housing in the cross-sectional plane perpendicular to the inlet axis (as shown in Fig. 2 where each strut of spider 46 is connected at a single point) (claim 2),
wherein the predetermined angle is about 15-degrees to about 75degrees (which can be seen from Fig. 1 wherein spider 46 is shown as having three struts, equally spaced which, even assuming one leg is perpendicular to the outlet axis, would result in an angle of 60-degrees for the other legs) (claim 3),
wherein the bearing mechanism comprises: a radial bearing having a first permanent magnet associated with the impeller and a second permanent magnet associated with the housing (28 and 29, and 23 and 24, respectively, see Fig. 4), the first permanent magnet magnetically interacting with the second permanent magnet to radially position the impeller within the pumping chamber (col. 5, ll. 48-60); and an axial bearing (41) comprising a first bearing element associated with the impeller (the upstream end of support shaft 18) and a second bearing element (ball 48) connected to the strut (col. 7, ll. 7-8) (claim 8),
wherein the first permanent magnet is axially offset relative to the second permanent magnet by a predetermined distance to urge the impeller in a direction toward the inlet with a predetermined axial force (col. 7, ll. 27-49) (claim 12),
further comprising a motor mechanism for rotating the impeller within the pumping chamber, the motor mechanism having a permanent magnet rotor associated with the impeller (54, Fig. 8) and an electromagnetic coil stator associated with the housing (57, Fig. 8, col. 8, ll. 39 - col. 9, ll. 8) (claim 13).

Claim(s) 14, 15, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO2016/146661 to Siess et al.
Regarding claim 14, Siess teaches a centrifugal blood pump (pg. 19, para. 31) comprising: a housing (2) having a pumping chamber (7), an inlet with an inlet axis (5), and an outlet with an outlet axis (6), the inlet and the outlet being in fluid communication with the pumping chamber (Fig. 1); an impeller (3) rotatably disposed within the pumping chamber and having at least one passage (30, Fig. 11) defining a secondary flow path extending in a direction substantially parallel to the inlet axis (at 32, Fig. 11), the at least one passage extending linearly to an outlet (the linear portion at 32 in Fig. 11) at a lower end of the impeller (“lower” meaning away from the inlet, as it is used in the application’s disclosure - see para. 131); and a bearing mechanism (including bearing 10) supporting the impeller within the pumping chamber (Fig. 1); wherein, during operation of the blood pump, the impeller delivers a first portion of blood flow from the inlet directly to the outlet (pg. 10, ll. 1-2), and delivers a second portion of the blood flow from the inlet to the outlet via the at least one passage (as indicated by the arrows in Fig. 11 and Fig. 1).
Regarding dependent claims 15, 16, 17, and 19, Siess teaches the centrifugal blood pump of claim 14 (see above), 
wherein the at least one passage defining the secondary flow path is substantially perpendicular to the outlet axis (at 32 in Fig. 11, see also Fig. 1 for outlet orientation) (claim 15),
further comprising a strut (15) connected to the housing at the inlet (Fig. 1) to support at least a portion of the bearing mechanism, wherein the strut is connected to the housing at a circumferential position about the inlet axis such that a major axis of the strut and the outlet axis define a predetermined angle in a cross- sectional plane perpendicular to the inlet axis (which limitation is inherently taught because the strut 15 must be at a predetermined angle while the outlet 6 is also at a predetermined angle, thereby forming the angle between the two) (claim 16),
wherein the strut has a single connection point with the housing in the cross-sectional plane perpendicular to the inlet axis (as shown in Fig. 1 where strut 15 connects at a single point to the casing 2) (claim 17),
wherein the bearing mechanism comprises: a radial bearing having a first permanent magnet associated with the impeller and a second permanent magnet associated with the housing (pg. 10, ll. 5-7 wherein it is disclosed that one of bearings 10, 20 can be replaced with a magnetic bearing), the first permanent magnet magnetically interacting with the second permanent magnet to radially position the impeller within the pumping chamber (“mounted about an axis or rotation 9” pg. 10, ll. 3); and an axial bearing comprising a first bearing element associated with the impeller and a second bearing element connected to the strut (pg. 10, ll. 5, wherein bearing 10 is described as a “contact bearing” which requires contact between a casing portion and an impeller portion) (claim 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,840,070 to Wampler in view of US 6,254,359 to Aber (hereinafter Aber ‘359).
Wampler teaches the centrifugal blood pump of claim 1 (see above), but fails to teach that at least a portion of the strut has a teardrop cross-sectional shape.
Aber ‘359 teaches a blood pump with impeller bearings wherein the bearing is supported by struts (26) and the struts have at least a portion which has a teardrop cross-sectional shape (Fig. 1).
Aber ‘359 also teaches that a bearing assembly using struts to support a bearing can additionally improve efficiency by straightening the flow of blood as it enters the pump (col. 8, ll. 26-35).  Because both Wampler and Aber ‘359 teach blood pumps with impeller bearings and Aber 359 teaches impeller bearings supports which improve the pump efficiency, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pump of Wampler by using forming the struts with a teardrop shape as taught by Aber ‘359 for the purpose of improving the efficiency of a blood pump (Aber ‘359 col. 8, ll. 26-35).

Claim 5, 6, 7, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,840,070 to Wampler in view of WIPO Publication WO2016/146661 to Siess et al.
Regarding claim 5, Wampler teaches the centrifugal blood pump of claim 1 (see above), but fails to teach that the impeller has at least one passage defining a secondary flow path.
Siess teaches a centrifugal blood pump (pg. 19, para. 31) comprising an impeller (3) rotatably disposed within the pumping chamber and having at least one passage (30, Fig. 11) defining a secondary flow path.
Because both Wampler and Siess are directed to centrifugal blood pumps with rotor bearings, and Siess teaches that secondary flow passages provide “washing” of bearings, clearances, and other areas which are otherwise prone to unwanted clotting and clogging (pg. 1, ll. 30 to pg. 2, ll. 4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wampler by providing secondary flow passages as taught by Siess for the purpose of “washing” bearings, clearances, and other areas which are otherwise prone to unwanted clotting and clogging ( Siess pg. 1, ll. 30 to pg. 2, ll. 4).
Regarding independent claim 14, Wampler as modified by Siess teaches a centrifugal blood pump (Siess pg. 19, para. 31, Wampler col. 2, ll. 7-10) comprising: a housing (Siess 2) having a pumping chamber (Siess 7), an inlet with an inlet axis (Siess 5), and an outlet with an outlet axis (Siess 6), the inlet and the outlet being in fluid communication with the pumping chamber (Siess Fig. 1); an impeller (Siess 3) rotatably disposed within the pumping chamber and having at least one passage (Siess 30, Fig. 11) defining a secondary flow path extending in a direction substantially parallel to the inlet axis (Siess at 32, Fig. 11); and a bearing mechanism (including bearings 39, 41, and 21 of Wampler) supporting the impeller within the pumping chamber (Siess Fig. 1); wherein, during operation of the blood pump, the impeller delivers a first portion of blood flow from the inlet directly to the outlet (Siess pg. 10, ll. 1-2), and delivers a second portion of the blood flow from the inlet to the outlet via the at least one passage (as indicated by the arrows in Siess Fig. 11 and Fig. 1).
Regarding claims 6, 7, 18, and 20, Wampler as modified by Siess teaches the centrifugal blood pump of claims 5 and 14 (see above),
wherein the at least one passage defining the secondary flow path is substantially perpendicular to the outlet axis (Siess at 32 in Fig. 11, see also Fig. 1 for outlet orientation) (claim 6),
wherein, during operation of the blood pump, the impeller delivers a first portion of blood flow from the inlet directly to the outlet (Siess pg. 10, ll. 1-2), and delivers a second portion of the blood flow from the inlet to the outlet via the at least one passage (as indicated by the arrows in Siess Fig. 11 and Fig. 1) (claim 7),
wherein the predetermined angle is about 15-degrees to about 75-degrees (which can be seen from Wampler Fig. 1 wherein spider 46 is shown as having three struts, equally spaced which, even assuming one leg is perpendicular to the outlet axis, would result in an angle of 60-degrees for the other legs) (claim 18),
wherein the first permanent magnet is axially offset relative to the second permanent magnet by a predetermined distance to urge the impeller in a direction toward the inlet with a predetermined axial force (Wampler col. 7, ll. 27-49) (claim 20).

Claim 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,840,070 to Wampler in view of US 6,957,672 to Aber (hereinafter Aber ‘672).
Wampler teaches the centrifugal blood pump of claim 1 (see above), but fails to teach that 
the first bearing element is ball- shaped and the second bearing element is cup-shaped to receive at least a portion of the ball-shaped first bearing element or the second bearing element is ball-shaped and the first bearing element is cup-shaped to receive at least a portion of the ball-shaped second bearing element (claim 9),
the first bearing element is a jewel bearing (claim 10), and
the second bearing element is made from a ceramic material(claim 11).
Aber ‘672 teaches a blood pump (abstract) comprising an impeller bearing with first and second elements wherein the first bearing element is ball- shaped and the second bearing element is cup-shaped to receive at least a portion of the ball-shaped first bearing element (Fig. 6A) or the second bearing element is ball-shaped and the first bearing element is cup-shaped to receive at least a portion of the ball-shaped second bearing element (claim 9),
the first bearing element is a jewel bearing (307, Fig. 11, col. 13, ll. 58-col. 14, ll. 8) (claim 10), and
the second bearing element is made from a ceramic material (col. 16, ll. 47-64) (claim 11).
Aber ‘672 also teaches that the disclosed bearing types (ball and socket and jewel) and materials (ceramic) are beneficial in that they support long-term, high speed rotation which is required of a blood pump (abstract) and biocompatibility (col. 16, ll. 47-64), respectively.  Because both Wampler and Aber ‘672 teaches blood pumps with impeller bearings and Aber teaches impeller bearings and bearing materials which are beneficial for use in blood pumps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pump of Wampler by using the claimed bearings and material as taught by Aber ‘672 for the purpose of supporting long-term, high speed rotation which is required of a blood pump (Aber ‘672 abstract) and biocompatibility (Aber ‘672 col. 16, ll. 47-64).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745